November 14, 1923. The opinion of the Court was delivered by
The facts are sufficiently stated in the dissenting opinion of Mr. Justice Fraser. A majority of the Court are of opinion that the charge of the presiding Judge, in reference to the defense of protecting one's castle (although in an interrogative form), and to the relations of the defendant *Page 376 
with the woman in the case, was calculated to prejudice the jury against the defendant and constituted reversible error. It is not necessary so to decide in this case, but we are not prepared to hold that a man, under the circumstances stated, is deprived of the right of self-defense, unless, as in State v.Emerson, 78 S.C. 83; 58 S.E., 974, his presence there was reasonably calculated to provoke a difficulty with the deceased, who was charged with the duty of protecting the woman.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for a new trial.
MESSRS. JUSTICES WATTS and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.